fy ok

Pec

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of }

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

‘United States of America | JUDGMENT IN A CRIMINAL CASE
Vy. , : (For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-23148

 

Alfonso Garcia-Ortega

   

Donald L Levine

Defendant's Attorney

AUG 07 2019

  

REGISTRATION NO. 87985298
THE DEFENDANT: GLEMK US DiS HieT COURT

 

 

 

XI pleaded guilty to count(s) “A of Complaint BOUTHEHN DISTRICT OF GAL LFORINIA

aA -j > r

 

 

O was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant i is adjudged guilty of such count(s}, which involve the following offense(s):

 

 

Title & Section Nature of Offense | . Count Number(s)
$:1325 ILLEGAL ENTRY (Misdemeanor) — q
1 The defendant has been found not guilty on count(s)
O Counts) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to o be
imprisoned for a term of:

 

Bat TIME SERVED _ [—oO | days

ml Assessment: $10 WAIVED © & Fine: WAIVED

|. Court recommends USMS, ICE or DHS or other arresting. agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal,

L] Court recommends defendant be deported/removed with relative, . charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments -
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change i in the defendant's economic circumstances.

Wednesday, August 7, 2019 —

 

coe . a Date of Imposition of Sentence

A

_HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Received

 

~ Clerk’s Office Copy | | 3:19-mj-23148

 

 

 
